DETAILED CORRESPONDENCE
This Office action is in response to the application filed December 28, 2021.
The rejection over claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements is withdrawn in view of the amendment to claim 14 inserting parts of the electronic components.  
The rejection over claims 13 and 14 under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd v. Brenner, 255 F. Supp. 131 149 USPQ 475 (D.D.C. 1966) is withdrawn in view of the amendment to claim 13.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  coating the photosensitive resin composition and steps to form the pattern cured product.
The rejection is repeated as a cured product is coated then cured.
Correction is necessary 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KANATANI et al (7,282,323) and TOMEBA (2015/0372037).
The claimed invention recites the following:

    PNG
    media_image1.png
    155
    491
    media_image1.png
    Greyscale

KANATANI et al report a photosensitive resin composition comprising a polyimide precursor having polymerizable unsaturated bond, a polymerizable monomer having an aliphatic cyclic skeleton, a photopolymerization initiator and a solvent, see the column 3, line 4-50 for a 
    PNG
    media_image2.png
    815
    410
    media_image2.png
    Greyscale

column 16, lines 33-55 shown below and include a pentaerythritol dimethacrylate, see below:
    PNG
    media_image3.png
    422
    429
    media_image3.png
    Greyscale


KANATANI et al lack the claimed polymerizable monomer having an aliphatic cyclic skeleton as recited in claim 1.
TOMEBA disclose a method of forming an electronic component wherein a curable composition can be used to form filters.
The composition contain a binder which include polyimide or a precursor thereof as seen in paragraph [0116] shown below:

    PNG
    media_image4.png
    111
    414
    media_image4.png
    Greyscale
	
And in addition include a polymerizable compound, see paragraph [0021] below:

    PNG
    media_image5.png
    76
    413
    media_image5.png
    Greyscale

The specific polymerizable compounds include the following shown below from paragraph [0169]:

    PNG
    media_image6.png
    327
    414
    media_image6.png
    Greyscale

The functionally equivalent polymerizable compounds include cycloaliphatic skeleton containing compounds with pentaerythritol diacrylate monomers directing the skilled artisan to use any of the listed polymerizable compounds with the reasonable expectation of same or similar results.  Table 1 exemplify the components of the composition to include a solvent as 
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition having the polyimide precursors of KANATANI et al to use any of the listed polymerizable monomers of TOMEBA such as cyclohexanediol diacrylate or tricyclodecane dimethanol diacrylate in place of the pentaerythritol diacrylate of KANATANI et al and reasonably expect same or similar results for high heat and chemical resistance.
	The rejection is repeated and made final as applicants traverse evidence that renders the claims obvious over the disclosed art. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                

J.Chu
January 14, 2022